Exhibit 99.1 55 WATER STREET NEW YORK, NY 10041-0099 TEL: 212-855-3298 dmaj@dtcc.com June 20, 2012 By Federal Express David Aboudi Aboudi & Brounstein Law Offices 3 Gavish Street POB 2432 Kfar Saba Ind. Zone 44641 Israel Dear Mr. Aboudi: As a further response to your recent inquiries and submission regarding the deposit transaction restriction (the “Deposit Chill”) on CUSIP 449399203 (the “Issue”) issued by IDO Security, Inc. (the “Issuer”), please be advised that The Depository Trust Company (“DTC”) has resumed accepting additional deposits of the Issue for depository and book-entry transfer services. Sincerely, Donald Maj
